Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on July 15, 2021.
Claims 1-8 have been previously cancelled. Claims 9-28 are currently pending in the application, with claims 11, 18-19 amended and new claims 21-28 added. Claims 9-10 have been withdrawn pursuant to a previous requirement of restriction/election, and claims 21-28 are withdrawn pursuant to a requirement of restriction/election restriction set forth in this Office action. Accordingly claims 11-20 are considered in this Office action.
Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Office action mailed on February 2, 2021. 
The rejection of claim 16 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claim 11 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Election/Restrictions
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process as claimed can be practiced by another and materially different apparatus, for example hydroxyl gas can be generated elsewhere and then merely introduced manually by an operator during a washing cycle, and the apparatus as claimed can be used to practice another and materially different process, e.g. having different patterns of hydroxyl gas introductions. See MPEP § 806.05(e).
 Since applicant has received an action on the merits for the originally presented invention of the apparatus, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-28 drawn to a method of washing are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim(s) 18 and 19 is/are objected to because of the following informalities: “hydroxyl concentrations” (claims 18 and 19) should be changed to “hydroxyl radical concentration”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 recites “a venturi system used to introduce hydroxyl gas into the chemical line”. It is not clear whether the recited venturi system refers to the same element as the recitation “an introducer coupled to the chemical line and configured to cause the hydroxyl gas to be introduced into the wash drum”, recited in claim 11. For the purpose of this examination it is interpreted as the same element. Correction and/or clarification is required. This rejection affects all claims dependent on claim 15.
Claims 18 and 19 recite “a controller configured to control the introducer”. However, since the introducer is a venturi device, as elected by Applicant in the reply filed on January 19, 2021 (species B1), it is not clear how the controller is configured to control the venture device. For the purpose of this examination it is interpreted as the controller is configured to control the laundry system. Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupnow (US 2015/0033805 A1, cited in IDS), hereinafter Rupnow in view of Lincoln et al. (US 5,765,403, cited in IDS), hereinafter Lincoln.
Regarding claim 11, Rupnow discloses a laundry system (Fig. 2) comprising a wash drum (1); a water fill line (15) in fluid communication with the wash drum (1) to deliver water (from 14); a chemical line (2) in fluid communication with the wash drum (1) to deliver chemicals (supplied from 9); a gas generator (25) configured to generate gas for introduction into the chemical line (between 4 and 2); and an introducer (venturi 23) coupled to the chemical line (Fig. 2). In the embodiment disclosed by Rupnow in Fig. 2, the gas generator (25) is a dielectric corona discharge gas generator (para 38). However, Rupnow teaches an embodiment comprising a UV generator (Fig. 1), and teaches that the gas generator may be UV ozone/hydroxyl generator (e.g. para 13). The disclosed UV ozone/hydroxyl generator is configured to generate gas comprising ozone and hydroxyl radicals.
Further, utilizing UV generators to generate hydroxyl gas is known in the art. Lincoln teaches that ozone is produced by exposing air to ultraviolet radiation that is produced by either a corona discharge or ultraviolet lamps, that the activated air 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the system of Rupnow with the UV generator generating hydroxyl gas taught by Lincoln to remove soil from the laundry. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better oxidize the dirt and other soil on the laundry and to clean more efficiently, and have a reasonable expectation of success because such UV generators are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
The venturi injector (23) disclosed by Rupnow is interpreted as the claimed introducer, and it is configured to introduce the generated gas into the wash drum at any time when water flows though the venturi. The recitation that the introducer is configured to introduce the hydroxyl gas during each of a plurality of phases of a wash 
Regarding claims 12 -14, the recitation that the hydroxyl gas generator generates gas with a concentration of hydroxyl radicals of at least 800 ppm (claim 12), 900 ppm (claim 13), or 1000 ppm (claim 14) is interpreted as a recitation of the intended use of the claimed laundry system. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Further, Lincoln teaches that the UV gas generator generates gas with a concentration of hydroxyls of 1.2% (6% x 20%, col. 5 lines 45-49, Table 2). The disclosed 1.2% content of the hydroxyl gas is equal to 12000 ppm (1ppm = 0.0001%). Thus, the hydroxyl laundry system disclosed by Rupnow modified with teaching of Lincoln is capable to generate gas with a concentration of hydroxyls of at least 800 ppm (claim 12), 900 ppm (claim 13) or 1000 ppm (claim 14).
Regarding claim 15, the introducer (23) disclosed by Rupnow is a venturi system, is in fluid communication with the gas generator (25), is coupled to a flush manifold (7), is in fluid communication with the wash drum (1), and it is capable to introduce gas into the chemical line (e.g. Fig. 2, paras 39-40). In the laundry system of Rupnow and Lincoln, the venturi system is capable to introduce generated hydroxyl gas into the chemical line, as claimed. 
Regarding claim 16, Rupnow discloses that the venturi system (23) introduces gas downstream from a flush manifold (7) into chemical line (4, Fig. 2).
Regarding claim 17, Rupnow teaches that the venturi system may be situated upstream from the flush manifold (e.g. para 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the laundry system of Rupnow and Lincoln to place the venturi system upstream from the flush manifold, as taught by Rupnow, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be allow more gas to dissolve in the water prior to adding other chemicals.
Regarding claim 20, the recitation that the wash cycle includes a wash phase, a rinse phase, and a spin phase is interpreted as a recitation of the intended use of the claimed laundry system. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The .
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupnow (US 2015/0033805 A1, cited in IDS), hereinafter Rupnow in view of Lincoln et al. (US 5,765,403, cited in IDS), hereinafter Lincoln in further view of Miller (US 2012/0231549 A1, cited in IDS), hereinafter Miller.
The reliance of Rupnow and Lincoln is set forth supra.
Regarding claims 18 and 19, Rupnow discloses a controller (e.g. paras 18 and 44). Rupnow further teaches that ozone may be added at any time when the ozone gas generator is operating and water is flowing through the chemical line; that the controller is configured to control a chemical pump or to add more water from the water inlet than to introduce ozone into the wash drum; that the precise amounts of ozone enriched water added to the wash drum may be finely regulated, and that using the disclosed systems, the ozone concentration in the wash drum may be maintained for various types of wash cycles throughout the cycle (para 44). Rupnow further teaches that if the flow rate through chemical injection system is known along with the amount of ozone injected by the ozone gas introduction system into the into the chemical lines per ounce of water that flows through, the amount of ozone being deposited into the wash drum may be calculated, the amount of ozone needed to be added to appropriately raise the ozone levels in the wash system to a desired ozone level may be calculated, and that a feedback system may be implemented that sends an indication of the ozone levels in the wash drum to the controller to allow the controller to determine the amount of ozone needed to be added to the wash drum to bring the ozone levels up to the appropriate 
Rupnow discloses that the controller is configured to control the laundry system to maintain ozone concentration at 0.5 ppm, or 1 ppm, or 2 ppm, or at other concentrations (para 44). Rupnow does not disclose that the controller is configured to control the laundry system to maintain hydroxyl radical concentration at 0.1-0.5 ppm (claim 18) or at 0.5 ppm (claim 19) throughout the wash cycle. Miller teaches that for ozone laundry cleaning, the actual active cleaning species is hydroxyl radicals which form from ozone (para 16), that detecting concentration of the hydroxyl radicals in the wash water allows to improve the consistency and effectiveness of the wash process (para 16), that the ozone laundry systems become very effective at cleaning linens once dissolved ozone concentrations reach 1.5 to 3.0 ppm (para 24). Lincoln teaches that ozone is less active than the hydroxyl radical (col. 2 line 37), and that the amount of activated air (i.e.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the laundry system of Rupnow and Lincoln with the hydroxyl concentration teachings of Lincoln and Miller, such that the desired hydroxyl concentration is comparable or less than the ozone concentration disclosed by Rupnow, and can be further optimized for particular laundry washing conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to provide sufficient amount of active species, such as hydroxyl radicals, for a particular load size or soil level without generating extra amount of active radicals that can cause unwanted laundry deterioration and fading.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711